Valcent Products Inc. (A Development Stage Company) Interim Consolidated Financial Statements (Expressed in Canadian Dollars) December 31, 2007 Unaudited and Prepared by Management Index Page Interim Consolidated Financial Statements Interim Consolidated Balance Sheets 1 Interim Consolidated Statements of Operations and Deficit 2 Interim Consolidated Statements of Cash Flows 3 Notes to Interim Consolidated Financial Statements 4-19 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), in an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim financial statements by an entity’s auditor. “F.
